Matter of O'Connell (State Farm Mut. Auto. Ins. Co.) (2020 NY Slip Op 05627)





Matter of O'Connell (State Farm Mut. Auto. Ins. Co.)


2020 NY Slip Op 05627


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., TROUTMAN, WINSLOW, AND BANNISTER, JJ.


443 CA 19-01712

[*1]In the Matter of the Arbitration Between CHRISTINE M. O'CONNELL, PETITIONER-RESPONDENT, AND STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, RESPONDENT-APPELLANT. (APPEAL NO. 2.)


HURWITZ & FINE, P.C., BUFFALO (STEVEN E. PEIPER OF COUNSEL), FOR RESPONDENT-APPELLANT.
GELBER & O'CONNELL, LLC, AMHERST (TIMOTHY G. O'CONNELL OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered February 4, 2019. The order, among other things, granted the motion of petitioner to confirm an arbitration award and denied the cross motion of respondent to vacate an arbitration award. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of O'Connell (State Farm Mut. Auto. Ins. Co.) ([appeal No. 1] — AD3d — [Oct. 9, 2020] [4th Dept 2020]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court